UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-04258 ­­­­Value Line Convertible Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: April 30 Date of reporting period: April 30, 2011 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 4/30/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management A N N U A LR E P O R T 7 Times Square 21st Floor A p ril3 0,2 0 1 1 New York, NY 10036-6524 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. Value Line Convertible Fund, Inc. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00080240 Value Line Convertible Fund, Inc. To Our Value Line To Our Shareholders (unaudited): The year that ended on April 30, 2011 saw continued rallies in the convertible and equity markets, building upon the significant gains of the 2009-2010 period. For the year, the Convertible Fund produced solid returns. The Fund returned 16.71%, beating the 15.77% return of its benchmark, the Bank of America Merrill Lynch Convertible Index. (1) The Fund practically matched the S&P 500 Index (2) which generated a total return of 17.22%. The principal reason for the Fund’s outperformance versus its benchmark stemmed from its overweight in the industrial and energy sectors, which produced the strongest returns among the sectors. In addition, certain technology issues among the Fund’s holdings, which were underweighted in the Index, produced stellar returns. This was accomplished while the Fund maintained a portfolio of solid credit quality. Going forward, because the convertible and equity markets have had such significant appreciation over the last two years, the Fund is looking to become slightly more defensive. This will be done by selling selected issues with strong gains in the industrial, energy, and technology sectors and replacing them with attractively priced issues from other sectors, of moderate risk and solid credit quality. This strategy will benefit the Fund in the upcoming period, which we believe, will be marked by more volatility, rather than the straight upward market we have enjoyed for the last two years. As always, your confidence in Value Line Funds is appreciated and we look forward to serving your future investment needs. Sincerely, /s/ Mitchell Appel, President Mitchell Appel, President /s/ Jeff Geffen, Portfolio Manager Jeff Geffen, Portfolio Manager The Bank of America Merrill Lynch Convertible Index represents a diversified group of convertible securities. The index is unmanaged and does not reflect charges, expenses or taxes, and it is not possible to directly invest in this index. The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes, and it is not possible to directly invest in this index. 2 Value Line Convertible Fund, Inc. Convertible Fund Shareholders Economic Highlights (unaudited) The capital markets posted positive returns for the month continuing a run fueled by strengthening economic numbers and increasing consumer confidence. The S&P 500 gained 2.96% for the month pushing year-to-date returns to 9.06%. Fixed income returns, while not as buoyant, netted 1.32% for the month and 1.60% year-to-date as measured by the Barclay’s Capital U.S. Government Credit Bond Index. Factory orders, construction spending, and vehicle sales all exceeded expectations for the month. However, job creation remains a disappointment. Modest improvement in non-farm and private payrolls did not deter the unemployment rate from edging back over 9%. The Federal Reserve has sent clear signals that despite the positive economic momentum, the Fed’s concern is for a sustained economic recovery leading to stronger job growth. The Fed has committed to completing the $600 billion purchase of Treasury securities through June 30, 2011 to provide support for the recovery. The Fed also left its benchmark interest rate unchanged in a range of zero to 0.25%, where it’s been since December 2008. At the same time Chairman Bernanke voiced little concern about inflationary pressures. Even the sharp spike in commodity prices did not increase the Fed’s outlook for more than a temporary and modest increase in consumer price inflation. US Treasuries posted better returns in April after a lackluster start to the year. Interest rates were down for the month across the yield curve. In addition to benefiting from a benign inflationary environment, investors took refuge in Treasuries against the debt crises in several European countries and the unknown effects of the nuclear disaster in Japan. 3 Value Line Convertible Fund, Inc. (unaudited) The following graph compares the performance of the Value Line Convertible Fund, Inc. to that of the S&P 500 Index and the Bank of America Merrill Lynch Convertible Index (the “Indices”). The Value Line Convertible Fund, Inc. is a professionally managed mutual fund, while the Indices are not available for investment and are unmanaged. The returns for the Indices do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Convertible Fund, Inc. and the S&P 500 Index* and the Bank of America Merrill Lynch Convertible Index** Performance Data: *** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 4/30/11 16.71 % $ 5 years ended 4/30/11 3.72 % $ 10 years ended 4/30/11 3.79 % $ * The S&P 500 Index is an unmanaged index that is representative of the larger-capitalization stocks traded in the United States. ** The Bank of America Merrill Lynch Convertible Index is an unmanaged index that represents a diversified group of convertible securities. *** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 Value Line Convertible Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (November 1, 2010 through April 30, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 11/1/10 Ending account value 4/30/11 Expenses paid during period 11/1/10 thru 4/30/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.12% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 Value Line Convertible Fund, Inc. Portfolio Highlights at April 30, 2011 (unaudited) Ten Largest Holdings Issue Principal Amount or Shares Value Percentage of Net Assets EMC Corp., Senior Notes Convertible, 1.75%, 12/1/13 $ $ 2.0 % Apache Corp., 6.00% $ 1.5 % Life Technologies Corp., Senior Notes, 1.50%, 2/15/24 $ $ 1.5 % SanDisk Corp., 1.50%, 8/15/17 $ $ 1.5 % Citigroup, Inc. 7.50% $ 1.4 % Peabody Energy Corp. 4.75%, 12/15/41 $ $ 1.4 % Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 $ $ 1.4 % Steel Dynamics, Inc., Convertible Fixed, 5.13%, 6/15/14 $ $ 1.4 % Cephalon, Inc., Convertible Fixed, 2.50%, 5/1/14 $ $ 1.3 % Avis Budget Group, Inc., Convertible Fixed, 3.50%, 10/1/14 $ $ 1.2 % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities 6 Value Line Convertible Fund, Inc. Schedule of Investments April 30, 2011 Principal Amount Value CONVERTIBLE CORPORATE BONDS & NOTES (77.0%) BASIC MATERIALS (3.0%) $ Allegheny Technologies, Inc., Convertible Fixed, 4.25%, 6/1/14 $ ArcelorMittal, Senior Notes, 5.00%, 5/15/14 Newmont Mining Corp., Senior Notes Convertible, 3.00%, 2/15/12 Steel Dynamics, Inc., Convertible Fixed, 5.13%, 6/15/14 COMMUNICATIONS (9.4%) Anixter International, Inc., Senior Notes, 1.00%, 2/15/13 Interpublic Group of Cos., Inc., Senior Notes, 4.25%, 3/15/23 JDS Uniphase Corp., Senior Notes Convertible, 1.00%, 5/15/26 Powerwave Technologies, Inc., Convertible Subordinated Notes, 3.88%, 10/1/27 Priceline.com, Inc., Convertible Fixed, 1.25%, 3/15/15 (1) SBA Communications Corp., Fixed, 1.88%, 5/1/13 Symantec Corp., Senior Notes, 1.00%, 6/15/13 Time Warner Telecom, Inc., Senior Debentures, 2.38%, 4/1/26 VeriSign, Inc., Jr. Subordinated Debentures, 3.25%, 8/15/37 (1) VeriSign, Inc., Jr. Subordinated Debentures, 3.25%, 8/15/37 Virgin Media, Inc., 6.50%, 11/15/16 WebMD Health Corp., Senior Notes, 2.50%, 1/31/18 (1) CONSUMER, CYCLICAL (9.2%) AMR Corp., 6.25%, 10/15/14 Principal Amount Value $ ArvinMeritor, Inc., Senior Notes Convertible, 4.00%, 2/15/27 $ Ford Motor Co., Senior Notes, 4.25%, 11/15/16 Home Inns & Hotels Management, Inc., Senior Notes, 2.00%, 12/15/15 (1) International Game Technology 3.25%, 5/1/14 (1) Lennar Corp., Senior Notes, 2.75%, 12/15/20 (1) MGM Resorts International, Guaranteed Senior Notes, 4.25%, 4/15/15 Morgans Hotel Group Co., Convertible Fixed, 2.38%, 10/15/14 Navistar International Corp., 3.00%, 10/15/14 Saks, Inc., Senior Notes Convertible, 2.00%, 3/15/24 Sonic Automotive, Inc., Convertible Fixed, 5.00%, 10/1/29 WESCO International, Inc., Convertible Fixed, 6.00%, 9/15/29 CONSUMER, NON-CYCLICAL (19.7%) Alere, Inc., Convertible Fixed, 3.00%, 5/15/16 Alliance Data Systems Corp., Fixed, 1.75%, 8/1/13 American Medical Systems Holdings, Inc., Senior Subordinated Notes, 3.25%, 7/1/36 Archer-Daniels-Midland Co., Senior Notes, 0.88%, 2/15/14 Avis Budget Group, Inc., Convertible Fixed, 3.50%, 10/1/14 BioMarin Pharmaceutical, Inc., Senior Subordinated Notes, 1.88%, 4/23/17 See Notes to Financial Statements. 7 Value Line Convertible Fund, Inc. April 30, 2011 Principal Amount Value $ Cephalon, Inc., Convertible Fixed, 2.50%, 5/1/14 $ Endo Pharmaceuticals Holdings, Inc., Convertible Fixed, 1.75%, 4/15/15 Gilead Sciences, Inc., Convertible Fixed, 1.63%, 5/1/16 (1) Gilead Sciences, Inc., Senior Notes, 0.63%, 5/1/13 Greatbatch, Inc., Convertible Fixed, 2.25%, 6/15/13 Hertz Global Holdings, Inc., 5.25%, 6/1/14 Hologic, Inc., Senior Notes, 2.00%, 12/15/37 (2) Kinetic Concepts, Inc., Guaranteed Senior Notes, 3.25%, 4/15/15 (1) Life Technologies Corp., Senior Notes, 1.50%, 2/15/24 Molson Coors Brewing Co., Senior Notes, 2.50%, 7/30/13 Mylan, Inc., Senior Notes, 1.25%, 3/15/12 Omnicare, Inc., Senior Notes, 3.75%, 12/15/25 Onyx Pharmaceuticals, Inc. 4.00%, 8/15/16 PDL BioPharma, Inc., Senior Notes, 2.88%, 2/15/15 PHH Corp., Convertible Fixed, 4.00%, 9/1/14 Salix Pharmaceuticals Ltd., 2.75%, 5/15/15 Smithfield Foods, Inc., Senior Notes, 4.00%, 6/30/13 Teleflex, Inc., Convertible Fixed, 3.88%, 8/1/17 Tyson Foods, Inc., Senior Notes Convertible, 3.25%, 10/15/13 United Rentals, Inc., Convertible Fixed, 4.00%, 11/15/15 ViroPharma, Inc., Convertible Fixed, 2.00%, 3/15/17 Principal Amount Value ENERGY (5.8%) $ Alpha Natural Resources, Inc., Senior Notes, 2.38%, 4/15/15 $ Cameron International Corp., Senior Debentures, 2.50%, 6/15/26 Chesapeake Energy Corp., Senior Notes, 2.50%, 5/15/37 Covanta Holding Corp., Convertible Fixed, 3.25%, 6/1/14 Goodrich Petroleum Corp. 5.00%, 10/1/29 Helix Energy Solutions Group, Inc., 3.25%, 12/15/25 Peabody Energy Corp. 4.75%, 12/15/41 St. Mary Land & Exploration Co., Senior Notes, 3.50%, 4/1/27 FINANCIAL (4.7%) American Equity Investment Life Holding Co., Convertible Fixed, 3.50%, 9/15/15 (1) Digital Realty Trust LP, Fx, 5.50%, 4/15/29 (1) MF Global Holdings, Ltd., Senior Notes, 1.88%, 2/1/16 MGIC Investment Corp., Convertible Fixed, 5.00%, 5/1/17 ProLogis 3.25%, 3/15/15 SL Green Operating Partnership LP, Convertible Fixed, 3.00%, 10/15/17 (1) Tower Group, Inc. 5.00%, 9/15/14 (1) INDUSTRIAL (9.7%) AAR Corp., 1.75%, 2/1/26 AGCO Corp., Senior Subordinated Notes, 1.25%, 12/15/36 Alliant Techsystems, Inc., 3.00%, 8/15/24 See Notes to Financial Statements. 8 Value Line Convertible Fund, Inc. Schedule of Investments Principal Amount Value $ Cemex SAB de CV, Convertible Fixed, 4.88%, 3/15/15 $ EnerSys, Senior Notes, 3.38%, 6/1/38 (2) FEI Co., Subordinated Notes Convertible, 2.88%, 6/1/13 General Cable Corp., Senior Notes Convertible, 0.88%, 11/15/13 MasTec, Inc., Convertible Fixed, 4.00%, 6/15/14 RTI International Metals, Inc., Guaranteed Senior Notes, 3.00%, 12/1/15 SunPower Corp., Convertible Fixed, 4.75%, 4/15/14 Suntech Power Holdings Co. Ltd., Senior Notes, 3.00%, 3/15/13 (1) Trinity Industries, Inc. Subordinated Notes, 3.88%, 6/1/36 Triumph Group, Inc., Senior Subordinated Notes Convertible, 2.63%, 10/1/26 TTM Technologies, Inc., Senior Notes, 3.25%, 5/15/15 TECHNOLOGY (14.7%) CACI International, Inc., 2.13%, 5/1/14 Cadence Design Systems, Inc., Senior Notes, 2.63%, 6/1/15 (1) DST Systems, Inc., Convertible Fixed, 4.13%, 8/15/23 (3) EMC Corp., Senior Notes Convertible, 1.75%, 12/1/13 Intel Corp., Junior Subordinated Notes, 3.25%, 8/1/39 Microchip Technology, Inc., Jr. Subordinated Debentures, 2.13%, 12/15/37 Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 Principal Amount Value $ NetApp, Inc., Senior Notes, 1.75%, 6/1/13 $ Nuance Communications, Inc., 2.75%, 8/15/27 ON Semiconductor Corp., Senior Subordinated Notes, 2.63%, 12/15/26 RightNow Technologies, Inc., Convertible Fixed, 2.50%, 11/15/30 (1) Rovi Corp., Senior Notes, 2.63%, 2/15/40 SanDisk Corp., 1.50%, 8/15/17 Telvent GIT S.A., Senior Subordinated Notes, 5.50%, 4/15/15 (1) VeriFone Systems, Inc., Senior Notes, 1.38%, 6/15/12 Xilinx, Inc. 2.63%, 6/15/17 (1) UTILITIES (0.8%) CMS Energy Corp., Convertible Fixed, 5.50%, 6/15/29 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $18,462,159) (77.0%) CONVERTIBLE PREFERRED STOCKS (11.2%) Shares Value CONSUMER DISCRETIONARY (1.1%) General Motors Co., Convertible Fixed, Series B, 4.75% ENERGY (2.2%) Apache Corp. 6.00% Goodrich Petroleum Corp. Series B, 5.38% FINANCIALS (7.8%) AMG Capital Trust II, Convertible Fixed, 5.15% Bank of America Corp. Series L, 7.25% See Notes to Financial Statements. 9 Value Line Convertible Fund, Inc. April 30, 2011 Shares Value Citigroup, Inc. 7.50% $ Hartford Financial Services Group, Inc. 7.25% Huntington Bancshares, Inc. 8.50% KeyCorp 7.75% UBS AG, Convertible Fixed, 6.75% Vale Capital II, Convertible Fixed, 6.75% Wells Fargo & Co. Series L, 7.50% HEALTH CARE (0.1%) National Healthcare Corp. Series A, 0.80% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $2,825,757) (11.2%) COMMON STOCKS (6.3%) CONSUMER DISCRETIONARY (0.9%) Coinstar, Inc. * Fossil, Inc. * Gaylord Entertainment Co. * Genuine Parts Co. Signet Jewelers Ltd. * Stanley Black & Decker, Inc. TRW Automotive Holdings Corp. * Wynn Resorts Ltd. CONSUMER STAPLES (0.1%) General Mills, Inc. ENERGY (1.3%) Concho Resources, Inc. * Core Laboratories N.V. Devon Energy Corp. Halliburton Co. Schlumberger Ltd. Whiting Petroleum Corp. * Shares Value FINANCIALS (0.7%) Affiliated Managers Group, Inc. * $ Alexandria Real Estate Equities, Inc. ProAssurance Corp. * Stifel Financial Corp. * T. Rowe Price Group, Inc. HEALTH CARE (0.5%) C.R. Bard, Inc. Mettler-Toledo International, Inc. * United Therapeutics Corp. * INDUSTRIALS (1.9%) Ceradyne, Inc. * Honeywell International, Inc. Ingersoll-Rand PLC J.B. Hunt Transport Services, Inc. Navistar International Corp. * Precision Castparts Corp. TransDigm Group, Inc. * 1 United Continental Holdings, Inc. * 23 United Stationers, Inc. WESCO International, Inc. * Woodward Inc. INFORMATION TECHNOLOGY (0.5%) Aruba Networks, Inc. * Cognizant Technology Solutions Corp. Class A * TIBCO Software, Inc. * VeriFone Systems, Inc. * Wright Express Corp. * MATERIALS (0.3%) Rockwood Holdings, Inc. * Valspar Corp. (The) See Notes to Financial Statements. 10 Value Line Convertible Fund, Inc. Schedule of Investments Shares Value TELECOMMUNICATION SERVICES (0.1%) NII Holdings, Inc. * $ TOTAL COMMON STOCKS (Cost $1,397,815) (6.3%) TOTAL INVESTMENT SECURITIES (94.5%) (Cost $22,685,731) Principal Amount Value REPURCHASE AGREEMENT (3.6%) $ With Morgan Stanley, 0.01%, dated 04/29/11, due 05/02/11, delivery value $1,000,001 (collateralized by $1,030,000 U.S. Treasury Notes 0.5000%, due 11/15/13, with a value of $1,024,180) TOTAL REPURCHASE AGREEMENTS (Cost $1,000,000) (3.6%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (1.9%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($27,399,353 ÷ 2,165,226 shares outstanding) $ * Non-income producing. Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. Step Bond - The rate shown is as of April 30, 2011 and will reset at a future date. Variable rate security. Interest rate disclosed is that which is in effect at April 30, 2011. See Notes to Financial Statements. 11 Value Line Convertible Fund, Inc. Statement of Assets and Liabilities at April 30, 2011 Assets: Investment securities, at value (Cost - $22,685,731) $ Repurchase agreement (Cost - $1,000,000) Cash Receivable for securities sold Interest and dividends receivable Prepaid expenses Other Total Assets. Liabilities: Payable for securities purchased Payable for capital shares redeemed 20 Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 2,165,226 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($27,399,353 ÷ 2,165,226 shares outstanding) $ Statement of Operations for the Year Ended April 30, 2011 Investment Income: Interest (net of foreign withholding tax of $12) $ Dividends (net of foreign withholding tax of $488) Total Income Expenses: Advisory fee Service and distribution plan fees Registration and filing fees Printing and postage Custodian fees Transfer agent fees Auditing and legal fees Directors’ fees and expenses Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Advisory Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 12 Value Line Convertible Fund, Inc. Statement of Changes in Net Assets for the Years Ended April 30, 2011 and 2010 Year Ended April 30, 2011 Year Ended April 30, 2010 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation Net increase in net assets from operations Distributions to Shareholders: Net investment income (508,748 ) (373,887 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (12,077,224 ) (4,879,859 ) Net decrease in net assets from capital share transactions (1,954,606 ) (1,799,011 ) Total Increase in Net Assets Net Assets: Beginning of year End of year $ $ Undistributed net investment income, at end of year $ $ See Notes to Financial Statements. 13 Value Line Convertible Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies Value Line Convertible Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose investment objective is to seek high current income together with capital appreciation. The Fund seeks to accomplish its objective by investing primarily in convertible securities. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities 60 days or less at date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. The Board of Directors has determined that the value of bonds and other fixed-income securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service which determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; • Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 — Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 14 Value Line Convertible Fund, Inc. April 30, 2011 The following table summarizes the inputs used to value the Fund’s investments in securities as of April 30, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Convertible Corporate Bonds & Notes $
